Atkinson, Justice.
1. We think, under the facts appearing by the record* there was no error committed by the court in overruling the demurrer to the plaintiff’s action; nor in admitting the evidence the admission of which is complained of; nor in directing a verdict in favor of the plaintiff. It will be observed, that the original contract entered into between these parties involved the execution, as collateral thereto, of certain interest coupon notes, and that these coupon notes were duly paid. At the maturity of the original note, an application was made for the extension of that note for five years upon the same *441terms and conditions as existed with reference to the original loan. A second extension of the loan was also procured under like circumstances and conditions. The loan being thus extended, necessarily carried with it the execution of other interest coupon notes for the new terms, respectively, during which the note was extended, and these being issued upon the same terms and conditions as prevailed in the original contract, made default in the payment of either of them a sufficient reason, under the contract, for the plaintiff to treat the whole amount as due, and authorize a suit by him for the recovery of the entire debt. We think there can be no doubt that this was the plain intention of the parties manifestly expressed by the contract as originally entered into and subsequently extended. We do not think, therefore, that the suit was premature. Standing alone, the original note upon its face was barred by the statute of limitations at the time of the institution of the suit; hut read in connection with the written application for the extension, made by the maker of that paper, and the subsequent extension of it by the holder, and also in connection with the interest coupon notes executed by the maker covering the interest during the period of the extension, this was such a new promise in writing, under sections 2984 and 2936 of the. code, as to take the note without the statute of limitations.
2, 3. We do not think the court erred in admitting in evidence the application for the extension of the loan. It was attached to the declaration, declared upon as a part of the new promise and relied upon to take the case without the statute of limitations. No plea of non est factum was filed, and in such a case such paper, under section 3454 of the code, proves itself.
Judgment affirmed.